Allowance
	Claims 1-5 and 7-15 are hereby deemed patentable. 
The specific limitations of " wherein the partition wall partitions the inner space extending from the first opening in a shape corresponding to a region in which a plurality of sub-antennas for generating the electromagnetic signals of the different phases are provided” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner's opinion.  The specific limitations of " A display apparatus for displaying an image through a display panel, comprising: a first circuit board and a second circuit board for an operation of the display apparatus; a waveguide configured to transmit electromagnetic signals of different phases generated in the first circuit board to the second circuit board; and a waveguide connector configured to connect the waveguide and the first circuit board and having a partition wall formed in an inner space such that the electromagnetic signals of the different phases independently form waveforms” in Claim 10 are not anticipated or made obvious by the prior art of record in the examiner's opinion.  
For example, Almgren et al. (US Publication 2017/0149112) discloses a waveguide connector, comprising: a main body 850 including an inner space through which an electromagnetic signal travels; a first opening 810 provided on one surface of the main body so that electromagnetic signals of different phases generated from an antenna (EHF CCUs) provided on a circuit board enter the inner space; a second opening 820 provided on the other surface of the main body so that the electromagnetic signals of the different phases traveling through the inner space enter a waveguide 815, 825; and a partition wall 852 provided in the inner space of the main body so that each of the electromagnetic signals having the different 
Morz (US Patent 3,758,880) discloses providing partitions of particular locations and length to custom tailor a waveguide for particular electromagnetic wavelengths.  However, Morz does not disclose a plurality of sub-antennas for generating the electromagnetic signals of the different phases are provided among the antennas.  Morz further does not disclose a first and second circuit board in a display apparatus.  
Kondo (US Publication 2004/0264867) discloses a plurality of elements 201 of a display apparatus interconnected via waveguides 30.  However, Kondo does not disclose a waveguide connector with a partition wall as Kondo discloses the use micro-tile shaped elements 200 at close proximity to or located within waveguides 30 so as to transmit signals therein.  
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  Applicant maintains persuasively in their Arguments submitted on 07/13/2021 that the prior obvious type double patenting rejection should be removed due to the differences in claim scope between the instant application and US Patent 10,383,227.  No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841